Case 2:19-cv-04237-MRW Document 65 Filed 11/15/19 Page1lof2 Page ID #:1222

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 19-4237 MRW Date November 15, 2019
Title Nano Foundation v. Silver
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper CS 11/15/2019
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
Ryan Lapine Stephen Palley / Bridget Hirsch
(Appeared by Telephone)
Proceedings: SCHEDULING ORDER
1. The Court conducted a case management conference in this civil action today.

The Court essentially adopted the schedule that the parties jointly recommended in their
Rule 26 submission with minor changes:

 

Event Date

Fact Discovery to be Completed February 28, 2020
Expert Disclosure Produced March 27, 2020
Rebuttal Disclosure Produced April 10, 2020
Expert Discovery Concluded April 24, 2020
ADR Completed March 6, 2020
Last Day for Summary Judgment April 15, 2020

Motions to Be Heard

Filing of PTC Order, Jury Instructions May 13, 2020
(joint and disputed), and Other Trial

Documents
Pretrial Conference and May 20, 2020, at 9:30 a.m.
Hearing on Pretrial Motions
Trial June 15, 2020,
at 9:00 a.m.
2. Additionally, the Court will conduct a “half-time” telephonic status

conference with the parties on February 5, 2020, at 9:30 a.m.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:19-cv-04237-MRW Document 65 Filed 11/15/19 Page 2of2 Page ID #:1223

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

Case No. CV 19-4237 MRW Date November 15, 2019
Title Nano Foundation v. Silver
3. Finally, the Court authorizes the parties to request a conference with

Judge Wilner before moving for an order relating to discovery. (Fed. R. Civ. P. 16(b)(3)(v).)
The party seeking such a conference may send an e-mail request to
MRW_chambers@cacd.uscourts.gov. The request must: (a) include a one- or two-line
summary of the discovery dispute; (b) indicate that the parties have been unable to resolve
the dispute informally; and (c) copy all parties on the e-mail. N.B.— Each party will likely
have the opportunity to use this informal procedure one time during this action. The
parties are further advised that any contested discovery motion must be filed and heard
before the close of the relevant (fact or expert) discovery period set forth above.

4. In the alternative, as discussed at the hearing, the parties may
simultaneously file short briefs (NTE five pages — L.R. 37 waived) and request an
expedited conference call with Judge Wilner to discuss pending discovery disputes.

 

5. The parties are advised to periodically review the Court’s website
(www.cacd.uscourts.gov) for online updates to Judge Wilner’s pretrial and trial
procedures.

: 50
Initials of Preparer: vp

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
